IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MICHAEL M BLUESTEIN,                                 No. 70158
                                   Appellant,
                               vs.                                            FILED
                 ELLEN G. BLUESTEIN, N/K/A ELLEN
                 GREEN-MILLER,                                                JUN 0 3 2016
                                   Respondent.

                                      ORDER DISMISSING APPEAL

                            Pursuant to the settlement conference, the stipulation for
                 voluntary dismissal, and cause appearing, this appeal is dismissed. The
                 parties shall bear their own costs and attorney fees. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K. LINDEMAN
                                                                       aNact
                                                          BY:


                 cc:   Hon. Cheryl B. Moss, District Judge, Family Court Division
                       Carolyn Worrell, Settlement Judge
                       Urban Law Firm
                       Wright Law Offices
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

 (01-1947